Title: Joseph C. Cabell to Thomas Jefferson, 23 January 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
23d Jan. 1818.
                    
                    As I came out of the Capitol to-day, I was received from one of the doorkeepers the enclosed copy of the bill reported by the Committee of Schools & Colleges, which I have hastily looked over, and in regard to which I confess myself greatly disappointed. Indeed, Sir, the prospect before us is drearyindeed. Perhaps the subject may be dressed up in the House, but when a committee begins so inauspiciously, the  work affair generally ends in smoke. I really think that our only safe course is to look around, select suitable persons, and try to prevail on them to come into the next Assembly. It is a subject of infinite delicacy, but should be man and should be handled with great discretion: but a few weeks will shew it is our only dependence. I have not been as quick in getting an answer from the banks as you may desire. It will not be till friday 29 30th that I shall be able to procure a written answer. But I have ascertained to my satisfaction, that according to the rules of the institution, the Visitors will be obliged to render themselves liable in their individual capacities, in order to procure the proposed loan. As I came from the Capitol to-day, I heard the result of the Ayes & noes in the lower House on the question to postpone the Resolution for removing the Seat of Govt. It was postponed by a large majority. It is just that I should observe that both your representatives voted for it. the postponement. I hope you will excuse my writing you on such paper: as I did not know my deficiency till I sat down: and I believe you would like a speedy communication. I am Dr Sir, faithfully yours
                    Joseph C. Cabell
                